Citation Nr: 9931770	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  99-11 454A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Basic eligibility for nonservice-connected pension benefits.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel








INTRODUCTION

The record shows that the veteran served honorably on active 
duty in the United States Army from June 1976 to June 1979.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1999 letter of notification from the 
Jackson, Mississippi Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which the veteran was informed 
that his claim for nonservice-connected pension had been 
denied.  

The record indicates that in conjunction with his appeal, the 
veteran requested a hearing and was accordingly scheduled for 
a hearing before a local hearing officer in September 1999.  
On his VA Form 9 (substantive appeal), dated June 20, 1999, 
the veteran also indicated a desire for a hearing before a 
member of the Board sitting at the Jackson RO.  In addition, 
the record includes a subsequent statement, dated September 
1999, in which the veteran requested that his personal 
hearing before the local hearing officer be canceled and that 
his entire claims folder be forwarded to the Board for final 
disposition.  The Board has construed this statement as a 
withdrawal of the personal hearing requests with regard to 
the issue on appeal, and it is found that no further action 
is required in this regard.  


FINDING OF FACT

The veteran's period of active military service from June 
1976 to June 1979 was not "of a period of war" as defined 
by law.


CONCLUSION OF LAW

The veteran lacks entitlement under the law to a nonservice-
connected pension. 38 U.S.C.A. §§ 1521, 5107 (West 1991); 38 
C.F.R. §§ 3.2, 3.3, 3.6 (1999). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to a nonservice-
connected pension as he is totally and permanently disabled 
as a result of injuries sustained while playing in a football 
game in 1991.  

A review of the record indicates that the veteran had 
verified active duty service in the United States Army from 
June 1976 to June 1979, a period of 3 years, 0 months, and 0 
days.  According to the DD Form 214, he also had a prior 
period of 4 months and 3 days inactive service, for which the 
dates could not be verified.  Additionally, the veteran has 
claimed to have served on inactive duty for a total period of 
3 years, however, the dates therefor are not verified in the 
record.  

Under 38 U.S.C.A. § 1521(a), the "Secretary shall pay to 
each veteran of a period of war who meets the service 
requirements of this section (as prescribed in subsection (j) 
of this section) and who is permanently and totally disabled 
from non-service-connected disability" pension benefits.  
Subsection (j) provides that "A veteran meets the service 
requirements of this section if he served in the active 
military, naval or air service for 90 days or more during a 
period of war," which are the Mexican border period, World 
War I, World War II, the Korean conflict, the Vietnam era and 
the Persian Gulf War. See 38 U.S.C.A. 1521(a) and (j) (West 
1991); 38 C.F.R. §§ 3.2, 3.3(a)(3)(i) (1999).

The determinative issue in this case is whether the appellant 
is a veteran of a period of war for the purpose of 
ascertaining basic eligibility for pension benefits.  After 
reviewing the applicable statutory and regulatory provisions, 
the Board finds that the appellant is a veteran, but that he 
is not "a veteran of a period of war."  The specified dates 
for each period of war are set forth in  38 C.F.R. § 3.2 
(1999), and the period of war for the Vietnam era is 
established as having begun on February 28, 1961, and ended 
on May 7, 1975, inclusive, in the case of a veteran who 
served in the Republic of Vietnam during that period; in all 
other cases, the period is established by law as having begun 
on August 5, 1964, and ended on May 7, 1975, inclusive.  The 
Persian Gulf War is established as having begun on August 2, 
1990.  

Therefore, the veteran's active duty service between June 
1976 and October 1979 was not "of a period of war" as is 
required by 38 U.S.C.A. § 1521(a).  In addition, he cannot be 
considered a "veteran" for pension eligibility purposes for 
periods of inactive duty service, as 38 U.S.C.A. § 101(1) and 
38 C.F.R. § 3.1(d) define the term "veteran" as a person 
who served in the active military, naval, or air service.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999)(hereinafter "the Court"), has held that, in those 
cases where the law and not the evidence is dispositive, the 
claim should be denied on the basis that there is an absence 
of legal merit or that the claimant lacks entitlement under 
the law. Sabonis v. Brown, 6 Vet.App. 426 (1994).  Therefore, 
in view of the above, the Board finds that the claim for 
nonservice-connected pension benefits has no legal merit as 
the appellant has not met the basic eligibility criteria for 
this benefit and, as such, the claim should be denied.


ORDER

The claim for nonservice-connected pension benefits is 
denied.  



		
	L. M. BARNARD
	Member, Board of Veterans' Appeals



 

